PER CURIAM
Petitioner was convicted on three counts of kidnapping, and the court imposed 20-year sentences with a minimum term of 10 years on each count. The Board of Parole overrode one minimum sentence and reduced his prison term by seven months. He seeks review, contending that, by overriding one minimum sentence, the Board necessarily overrode all three and was required to set a new release date. The state concedes error, citing Roof v. Board of Parole, 85 Or App 188, 736 P2d 193 (1987). However, we do not agree with the state, and affirm.
Before the hearing on petitioner’s parole release date, the Board adopted a temporary rule that allowed it to “[o]verride one or more of the judicial (ORS 144.110) minimums.” Former OAR 255-35-023(2)(c) (temporary rule effective July 6, 1987). The Board had authority to override only one of the minimum sentences.1 See Williams v. Board of Parole, 98 Or App 716, 780 P2d 793 (1989).
Petitioner’s remaining contentions do not warrant discussion. Affirmed.

 The Board has since adopted a permanent rule. OAR 255-35-023(3).